Exhibit 10.1

 

Esports Entertainment Group, Inc.

170 Pater House, Psaila Street

Birkirkara, Malta, BKR 9077

 

November ___, 2019

 

VIA ELECTRONIC MAIL

 

Re: Waiver Letter – Securities Purchase Agreement and related documents

 

You are being sent this letter (this “Letter Agreement”) as an investor
(“Investor”) in the November 2018 bridge offering (the “Offering”) conducted by
Esports Entertainment Group, Inc. (the “Company”) pursuant to a securities
purchase agreement (the “Securities Purchase Agreement”), whereby the Company
sold 5% Senior Convertible Notes (the “Notes”) and warrants to purchase common
stock of the Company (the “Warrants” and together with the Securities Purchase
Agreement and the Notes, the “Offering Documents”).

 

Pursuant to waiver agreements executed and delivered in July, 2019 (the “July
Waiver Agreement”), all Investors in the Offering agreed to, inter alia: (i)
allow the Company to raise additional capital in an amount up to $1,000,000, in
a new offering of notes and warrants having terms not more favorable to
investors than those of the Offering (the “New Offering”) and ii) waive
compliance with certain items and potential defaults as described therein.

 

As you are aware, the Company is currently in the process of pursuing a public
offering of its securities to raise up to $11,500,000 (the “Underwritten
Offering”) and list its securities onto the NASDAQ (the “Uplisting”). The
Company has filed a registration statement on Form S-1 (the “Registration
Statement”) related to the Underwritten Offering which is being led by Maxim
Group LLC and Joseph Gunnar & Co (together the “Underwriters”). The Company
believes that the Underwritten Offering and Uplisting are in the best interests
of our Company and its stockholders. If the Company’s securities are listed on
NASDAQ, the Company believes that the liquidity in the trading of our Common
Stock could be significantly enhanced, which could result in an increase in the
trading price and may encourage investor interest and improve the marketability
of its Common Stock to a broader range of investors.

 

In order to facilitate a successful Underwritten Offering and Uplisting, all
Investors in the Offering are being requested to (i) extend the Maturity Date of
the Notes to February 14, 2020 (the “Maturity Date Extension”) and (ii) waive
through the date hereof any and all defaults known or unknown with respect to
the Company’s compliance with any covenant or agreement contained in any of the
Offering Documents (the “Waiver”). The Maturity Date Extension and Waiver are
collectively referred to herein as the “Extension and Waiver”).

 

In consideration for your entering into this Letter Agreement and agreeing to
the Extension and Waiver, the Company has agreed to issue to each Investor an
additional Warrant (the “Additional Warrant”) to purchase such number of shares
of the Company’s Common Stock equal to 5% of the Warrant Shares initially
issuable to such Investor under the Warrant issued to such Investor in the
Offering. The Additional Warrant shall have an exercise price of $0.75 per share
and shall be in form substantially the same as the Warrants issued in the
Offering, provided that no cashless provision, ratchet provision or piggyback
registration provisions shall be contained in the Additional Warrants.

 

By your execution below, this Letter Agreement shall serve as written
confirmation that you have agreed to the Waiver and Extension contained herein.

 

 

 

 

This Letter Agreement and any and all exhibits hereto contain the entire
understanding between and among the parties and supersedes any prior
understandings and agreements among them respecting the subject matter of this
Letter Agreement. This Letter Agreement shall be governed and have exclusive
jurisdiction as provided under Section 5.10 of the Securities Purchase
Agreement. This Letter Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument. In case any provision of this Letter Agreement
shall be held to be invalid, illegal or unenforceable, such provision shall be
severable from the rest of this Letter Agreement, and the validity legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. By your execution below, you are confirming that you have had
the opportunity to review this Letter Agreement with your counsel

 

The parties hereby consent and agree that if this Letter Agreement shall at any
time be deemed by the parties for any reason insufficient, in whole or in part,
to carry out the true intent and spirit hereof or thereof, the parties will
execute or cause to be executed such other and further assurances and documents
as in the reasonable opinion of the parties may be reasonably required in order
more effectively to accomplish the purposes of this Letter Agreement.

  

Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.

 

  Very truly yours,         ESPORTS ENTERTAINMENT GROUP, INC.         By:      
Grant Johnson     Chief Executive Officer

 

ACCEPTED AND AGREED:

 

INVESTOR:

 

For Individuals   For Entities             Name of Investor   Name of Investor  
          Signature of Investor   Signature of Authorized Person                
Print Name of Authorized Person                 Print Title of Authorized Person

 

 

 



 

 